Case 4:18-cr-00623 Document 1 Filed in TXSD on 10/18/18 Page 1 of 3

U""` ’£ *. c'
Soum":n{$'t;:ilsz;% §§ iga
UNITED STATES I)ISTRICT CoURT (..,DT
SoUTHERN DISTRICT oF TEXAS ““ 1 8 2013
HoUSToN l)IvlsloN
M~\wmcmorc¢m
UNITED STATES oF AMERICA §
v. §
§ CRIMINAL NO. l 8 CR 6 2 3
SETHEARL DELANE oI)EMS, §
Defendant. §
INDICTMENT
THE GRAND JURY CHARGES THAT=
§Q_IM

On or about October 15, 2017, in the Houston Division of the Southern District of Texas,
the defendant,
SETHEARL DELANE ODEMS,
having been convicted of a crime punishable by imprisonment for a term exceeding one year,
knowingly possessed, in and affecting commerce, a firearm, namely a Smith and Wesson, model
4103, .40 caliber semi-automatic pistol, which had been Shipped and transported in foreign and
interstate commerce

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

w
On or about October 27, 2017, in the Houston Division of the Southern District of Texas,
the defendant,
SETHEARL DELANE ODEMS,
having been convicted of a crime punishable by imprisonment for a term exceeding one year,

knowingly possessed, in and affecting commerce, a firearm, namely a Taurus, Model PT140

Case 4:18-cr-00623 Document 1 Filed in TXSD on 10/18/18 Page 2 of 3

Millenium, .40 caliber pistol, which had been shipped and transported in foreign and interstate

COmm€l`C€.

In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).

QO_QIM
On or about May l, 2018, in the Houston Division of the Southern District of Texas, the
defendant,
SETHEARL DELANE ODEMS,
having been convicted of a crime punishable by imprisonment for a term exceeding one year,
knowingly possessed, in and affecting commerce, a firearm, namely a Stag Arms, model Stag-l§,
5.56mm riile, which had been shipped and transported in foreign and interstate commerce

In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).

NOTICE OF CRIMINAL FORFEITURE

Pursuant to Title 18, United States Code, Section 924(d)(l), and Title 28, United States
Code, Section 2461(0), the United States of Arnerica hereby gives notice that all firearms and
ammunition involved in or used in the commission of the offense charged in Counts One, Two and
Three in violation of Title 18, United States Code, Section 922(g)(1), are subject to forfeiture,
including, but not limited to, the following:

¢ a Smith and Wesson, model 4103, .40 caliber semi-automatic pistol, S/N BDH9883

Case 4:18-cr-00623 Document 1 Filed in TXSD on 10/18/18 Page 3 of 3

o Taurus, Model PT140 Millenium, .40 caliber pistol, S/N STD01394

¢ a Stag Arrns, model Stag-l$, 5.56mm rifle, SfN 283165

A T_RUE BILL; /\ /l

Original Signature on File

RYAN K. PATRICK
UNITED STATES ATTORNEY

Y-<BMQUM

YHeather Winter
Assistant United States Attorney

